PER CURIAM.
The administrator ad litem of the estate of Hy Uchitel, a/k/a Hyman Uchitel, deceased, challenges so much of a summary final judgment which awarded the plaintiff, Jack Uchitel, recovery of the sum of $353,-000 sought in paragraphs 4(d) and 4(e) of his complaint.1 Although, as the administrator concedes, the record reflects that the plaintiff paid off debts that had been incurred by the decedent, proof of such payments does not establish that the moneys paid by the plaintiff constituted loans to the decedent. Stebnow v. Goss, 165 So.2d 251 (Fla. 2d DCA 1964). Accordingly, because there exists a genuine issue of material fact as to whether the payments by the plaintiff to the decedent were loans, the summary final judgment under review is reversed.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.

. These paragraphs allege that Jack Uchitel loaned money to his brother Hy as follows: "(d) December 31, 1984, the sum of $200,-000.00 ...
"(e) $153,000.00 to Irving Trust Company for the issuance of a letter of credit to secure a judgment creditor of decedent, which judgment was satisfied by said Letter of Credit.”